Exhibit 10.17

 
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
 
   This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into as of this 23rd day of December, 2009 by and between CFS BANCORP,
INC. (the “Company”), an Indiana corporation, and THOMAS F. PRISBY (the
“Executive”), the Chairman and Chief Executive Officer of the Company,
 
WITNESSETH:
 
   WHEREAS, the Company and the Executive are parties to an employment agreement
dated May 1, 2008 (the “Employment Agreement”); and
 
   WHEREAS, the Company and the Executive mutually desire to amend certain
provisions of the Employment Agreement as provided in this Amendment; and
 
   WHEREAS, the Employment Agreement shall remain in full force and effect in
accordance with its provisions, except as expressly set forth in this Amendment.
 
   NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants, agreements and waivers contained herein, the continued employment of
the Executive by the Company pursuant to the Employment Agreement, as amended
hereby, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:
 
   Section 1.       Amendment to Section 7 of the Employment
Agreement.  Section 7 of the Employment Agreement is hereby amended and is
superseded and replaced in its entirety with the following:
 
7.           Reduction of Payments Under Certain Circumstances.  Notwithstanding
any other provision of this Agreement, in the event any payment or amount of
money or other benefit received or to be received by the Executive in connection
with a Change in Control or the termination of the Executive’s employment (all
such payments and benefits, including any severance payments and benefits, being
hereinafter called “Total Payments”) would not be deductible for federal income
tax purposes (in whole or part) by the Company, a subsidiary or affiliate of the
Company or a person making such payment or providing such benefit, due to the
application of Code Section 280G, then the Total Payments shall be reduced to
the highest amount that avoids the application of Code Section 280G; provided,
however, that such reduction shall only be imposed if the Executive would
receive, on an after-tax basis, a greater amount of Total Payments than he would
have received had the reduction not been imposed.  In calculating the Total
Payments to be received by the Executive, all applicable federal, state and
local employment taxes, income taxes and the excise tax imposed by Code Section
4999 (all computed at the highest applicable marginal tax rates) shall be taken
into account.  Any

--------------------------------------------------------------------------------


 
reduction in the Total Payments required by this Section 7 shall first come from
any cash severance payments (if necessary, by reducing such payments to zero),
and all other forms of severance benefits shall thereafter be reduced (if
necessary, to zero); provided, however, that the Executive may elect to have any
noncash severance payments reduced (or eliminated) prior to any reduction in
cash severance payments.
 
   Section 2.       No Changes; Limited Waiver.
 
   (a)       No Changes Except as Provided Herein.  The Employment Agreement is
not amended, modified or changed in any respect except as provided in this
Amendment.  All covenants, agreements, restrictions, provisions and obligations
set forth in the Employment Agreement shall remain and continue in full force
and effect, and binding upon the parties, as provided in the Employment
Agreement, except as amended pursuant to this Amendment.
 
   (b)       Limited Waiver.  Each of the Company and the Executive hereby
waives any and all breaches by the other of the Employment Agreement that may
have occurred, and any and all rights to terminate the Employment Agreement that
may have arisen, on or prior to the date of this Amendment.  Neither the Company
nor the Executive waives any breaches or rights to terminate the Employment
Agreement that may occur or arise subsequent to the date of this Amendment.
 
   Section 4.       Miscellaneous.
 
   (a)       Binding Effect; Assignment.  This Amendment shall be binding upon
and inure to the benefit of the Company and the Executive and their respective
heirs, executors, representatives, successors and assigns; provided, however
that the Executive may not assign this Amendment, and his rights and obligations
hereunder, without the prior written consent of the Company.  The Company may,
without the consent of the Executive, assign this Amendment, and its rights and
obligations hereunder, to (i) any of the Company’s subsidiaries or affiliates,
or (ii) any successor of the Company or any other third party in connection with
any recapitalization, reorganization or Change in Control (as defined in the
Employment Agreement).  In the event of any such permitted assignment of this
Amendment, all references to the “Company” shall thereafter mean and refer to
the assignee of the Company.
 
   (b)       Amendment.  This Amendment may be further amended or modified only
by a written agreement executed by both parties hereto.
 
   (c)       Headings.  The headings in this Amendment have been inserted solely
for ease of reference and shall not be considered in the interpretation or
construction of this Amendment.
 
   (d)       Severability.  In case any one or more of the provisions (or any
portion thereof) contained herein shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this
 
2

--------------------------------------------------------------------------------


 
Amendment, but this Amendment shall be construed as if such invalid, illegal, or
unenforceable provision or provisions (or portion thereof) had never been
contained herein.
 
   (e)       Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.
 
   (f)        Voluntary Execution; Construction.  The Executive agrees that he
has executed this Amendment voluntarily and not as a condition to continued
employment with the Company.  This Amendment shall be deemed to have been
drafted by both of the parties hereto.  This Amendment shall be construed in
accordance with the fair meaning of its provisions and its language shall not be
strictly construed against, nor shall ambiguities be resolved against, either
party.  THE EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS
NOT RECEIVED ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS
AMENDMENT FROM THE COMPANY, ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR
ANY ATTORNEY, ACCOUNTANT OR ADVISOR FOR THE COMPANY.
 
   (g)       Entire Agreement.  This Amendment constitutes the entire
understanding and agreement between the parties hereto relating to the subject
matter hereof.
 
   (h)       Governing Law; Venue; Waiver of Jury Trial.  This Amendment shall
be governed by and construed in accordance with the laws of the State of
Indiana, without reference to any choice of law provisions, principles, or rules
thereof (whether of the State of Indiana or any other jurisdiction) that would
cause the application of any laws of any jurisdiction other than the State of
Indiana.  Any claim, demand, or action relating to this Amendment shall be
brought only in a federal or state court of competent jurisdiction in Porter
County, Indiana.  In connection with the foregoing, the parties hereto
irrevocably consent to the jurisdiction and venue of such court and expressly
waive any claims or defenses of lack of jurisdiction of or proper venue by such
court.  THE COMPANY AND THE EXECUTIVE HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW ANY AND ALL RIGHT TO A TRIAL BY
JURY IN ANY DEMAND, CLAIM, ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR OTHERWISE RELATING TO THIS AMENDMENT.
 
   (i)       Recitals.  The recitals or “Whereas” clauses contained on page 1 of
this Amendment are expressly incorporated into and made a part of this
Amendment.
 
   (j)       Restatement of Employment Agreement.  The Company may restate the
Employment Agreement such that it shall contain in a single document all of the
provisions of the Employment Agreement, as amended pursuant to this Amendment;
provided that any such amended and restated Employment Agreement shall be signed
by the Company and the Executive before it shall be effective.
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have made, entered into,
executed and delivered this Amendment as of the day and year first above
written.
 
 
 
 

 /s/ Thomas F. Prisby                         
Thomas F. Prisby
 
 
 
CFS BANCORP, INC.

 
 
 
By: /s/ Monica F. Sullivan                                  
 
Printed: Monica F. Sullivan                                     
 
Its: Corporate Secretary                                 
 
 
 
 
 
 
 
 
 
 
 
 
KD_2404377_2.DOC
 

 
4

--------------------------------------------------------------------------------

 
